                                                                     1   James E. Shapiro, Esq.
                                                                         Nevada Bar No. 7907
                                                                     2   Aimee M. Cannon, Esq.
                                                                         Nevada Bar No. 11780
                                                                     3   SMITH & SHAPIRO, PLLC
                                                                         3333 E. Serene Ave., Suite 130
                                                                     4   Henderson, Nevada 89074
                                                                         (702) 318-5033
                                                                     5   Attorneys for SURE STEEL, INC.

                                                                     6                                 UNITED STATES DISTRICT COURT

                                                                     7                                        DISTRICT OF NEVADA

                                                                     8   SURE STEEL, INC., a Utah corporation,
                                                                                                                             CASE NO.:       2:19-cv-00021-MMD-cwh
                                                                     9                         Plaintiff,
                                                                               vs.
                                                                 10
                                                                         JACOBS      FIELD      SERVICES         NORTH
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                 11      AMERICA, INC., a Texas corporation; DOES
                                    3333 E. Serene Ave., Suite 130




                                                                         1-10, and ROE Entities 1-10, inclusive,
                                        Henderson, NV 89074




                                                                 12
                                                                                               Defendants.
                                                                 13

                                                                 14                                 STIPULATION AND ORDER TO DISMISS

                                                                 15             COME NOW, SURE STEEL, INC., a Utah corporation (“Sure Steel”), by and through its

                                                                 16      counsel, SMITH & SHAPIRO, PLLC, and Defendant JACOBS FIELD SERVICES NORTH

                                                                 17      AMERICA, INC., a Texas corporation (“Jacobs”), by and through its counsel, KOELLER

                                                                 18      NEBEKER CARLSON HALUCK, LLP, together (the “Parties”), and hereby stipulate and agree as

                                                                 19      follows:

                                                                 20             1.      That the Parties have reached a mutual resolution and settlement of this matter.

                                                                 21             2.      That all claims by and against all Parties hereto shall be DISMISSED, with prejudice,

                                                                 22      each party to bear their own attorneys’ fees and costs.

                                                                 23             3.      That all matters, for this case, set on the Court’s calendar shall be VACATED.

                                                                 24             4.      That there are no other pending matters or issues, in this case, for resolution or for the

                                                                 25      Court’s consideration.

                                                                 26      ///

                                                                 27      ///

                                                                 28      ///

                                                                                                                            1
                                                                     1

                                                                     2          5.     That this matter is and shall be CLOSED.
                                                                     3   Dated this14th day of August, 2019              Dated this 14th day of August, 2019
                                                                     4   SMITH & SHAPIRO, PLLC                           KOELLER     NEBEKER            CARLSON
                                                                                                                         HALUCK, LLP
                                                                     5

                                                                     6
                                                                         /s/ James E. Shapiro                            /s/ Kirk H. Hays
                                                                     7   James E. Shapiro, Esq.                          Kirk H. Hays, Esq.
                                                                         Nevada Bar No. 7907                             Admitted Pro Hac Vice
                                                                     8   Aimee M. Cannon, Esq.                           One East Washington Street, Suite 400
                                                                         Nevada Bar No. 11780                            Phoenix, AZ 85004
                                                                     9   3333 E. Serene Ave., Suite 130                  Attorneys for Defendant,
                                                                         Henderson, NV 89074                             JACOBS FIELD SERVICES
                                                                 10      Attorneys for SURE STEEL, INC.                  NORTH AMERICA, INC.
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                 11
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                 12

                                                                 13                                                IT IS SO ORDERED:
                                                                 14

                                                                 15                                                UNITED STATES DISTRICT JUDGE
                                                                 16

                                                                 17                                                DATED: 8/14/2019
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                        2
